January 22, 2010


Ms. Andrea Leigh Westerfeld
Collin County District Attorney's Office
2100 Bloomdale Rd., Ste. 20004
McKinney, TX 75071
Mr. J. Matthew Goeller
Grubbs and Goeller
400 Chisholm Place,  Suite 400
Plano, TX 75075

RE:   Case Number:  09-0531
      Court of Appeals Number:  05-08-00875-CV
      Trial Court Number:  417-51250-07

Style:      IN RE  J.H.G.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Danette D.      |
|   |Alvarado            |
|   |Ms. Lisa Matz       |
|   |Ms. Hannah Kunkle   |